DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (CN 108332023 A, English machine translation attached).
With regard to claim 1: Fu discloses a biaxial tilting device (two axis gimbal 010) which comprises a frame body provided to be opposed to side surface of a member to F1 and member B2 upon which it is mounted) and a tilting and driving mechanism configured to drive the member to be tilted so as to be tilted (the driving elements of the voice coil motors 200 and 100), wherein in an XYZ orthogonal coordinate system (In the figures of Fu Z2 corresponds to the claimed X axis, Z1 corresponds to the claimed Y axis, and the direction normal to the base substrate 310 corresponds to the Z axis, note that in the embodiment shown in Figure 7 this axis is labeled Z3) the frame body includes: a first gimbal frame B0 which is opposed to two of the side surfaces of the member to be tilted, each side extending in the Y-Z plane direction (as the member to be tilted tilts around the Y axis, the sides of the member to be tilted, which are along the Y-Z plane when the gimbal is at a neutral position are made to face the inner face of element 110 of the first gimbal frame with no structure between the two elements.  This is shown in Figure 5, note that when the gimbal tilts the opposite direction the other side of the camera and member B2 will face the first gimbal frame); a second gimbal frame B1
With regard to claim 2: The second gimbal frame of Fu is coupled to the first gimbal frame through intermediation of first gimbal shafts 430 which each extend along the Y-axis direction (see ¶0053 which notes shafts 430 extend along axis Z1, which as noted above corresponds to the claimed Y axis) so that the second gimbal frame is tiltable about the first gimbal shaft; and wherein the other two side surfaces of the member to be tiltable are connected to the second gimbal frame through intermediation of second gimbal shafts 510 each extending along an X-axis direction (again see ¶0053 which notes that shafts 510 extend along axis Z2 which as noted above corresponds to the claimed Y axis)so that the member to be tilted is tiltable about the second gimbal shafts.
With regard to claims 17-18: The biaxial tilting device of Fu is disclosed as being part of a camera system with the camera being part of the member to be tilted (device F1 is a camera and the entire assembly is referred to a two-axis camera in ¶0071) which can be integrated with an electronic apparatus (see ¶0071 noting that the camera device can be part of a larger electronic apparatus, including a handheld camera support or a UAV).


Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the limitations added by each of claims 3-16 in combination with the limitations of claims 1 and 2, as appropriate.
With regard to claim 3 and claims 4, 7, 8, 11, 12, 15, and 16 which depend upon claim 3: The prior art does not teach the combination of gimbal frames having the claimed oblong shape with long sides and short sides when viewed from the Z axis direction with the long sides of the second gimbal frame being located on an inner side of the short sides of the first gimbal frame, the long sides of the first gimbal frame being located on an inner side of the short sides of the second frame, and wherein the inner surfaces of the frame body (made of the long sides of the first gimbal frame and the long sides of the second gimbal frame) are directly opposed to the side surfaces of the member to be tilted.  This arrangement, which necessitates that the gimbal frames be somehow interwoven with parts of the first outside the second and parts of the second outside the second, is not taught in the art in combination with the requirement that the frames face side surfaces of the member to be tilted as claimed in claim 1.  Instead the prior art generally teaches one gimbal frame being completely positioned on the inside of the other in order to allow for the inner frame and outer frame to freely rotate relative to each other without risk of the frames colliding at a crossing point. See for example Takei et al (US PGPub 2021/0278688 A1).  Fu does include oblong frames, with the first frame extending further in an X direction due to the size of the voice coil motor stator and the second frame extending further in the Y direction due to being 
With regard to claims 5-6 and 9-10, 13-14 which depend upon claims 5-6: The prior art does not teach the combination of the elements of claim 1 with the additional limitations of claim 5.  The prior art does teach many systems which make use of magnets and coils disposed directly facing each other and operable to cause movement in gimbal systems, but due to the prior art arrangement of frames these magnets and coils overwhelmingly are either positioned on a member to be tilted and an outer element corresponding to the “external member” in claim 1 as in Takei or are arranged between gimbal frame portions, with only one of the magnet/coil pairs being positioned on the member to be tilted and the other being between the first and second frames as in Ando et al (US Patent 9,395,551 B2).  Other gimbal systems use self-contained motors which are entirely positioned on one or the other of a driven frame such as that of Zhao et al (US Patent 9,885,942 B2) and are of limited applicability to the claimed configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852